PER CURIAM:
Andrew Windsor appeals the district court’s order dismissing without prejudice his petition for writ of habeas corpus, which the district court properly construed as a complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), under 28 U.S.C. § 1915A(b)(l) (2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Windsor v. Compton, No. CA-04-65-SGW (W.D.Va. Feb. 11, 2004). We dispense with oi'al argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED